Opinion by
Mb. Justice Dean,
After argument and reargument and somewhat prolonged *45deliberation a majority of the court concur in the decree entered in the court below. While we concede that the answer to the question involved is one not easily given, yet it is very clear that by the 23d section of the act of 1874, the franchises of the twelve water companies named in the bill could, by purchase, become vested in the Springfield Water Company. Neither can it be doubted that thereby the purchasing company by that act and subsequent legislation on the same subject, acquired all the powers of the pm-chased companies so far as the legislature under the constitution could confer such power, even if the authority to purchase and merge such franchises struck down the whole scheme of the legislation contemplated by the act of 1874. Once concede the legislative power, as we must, then the wisdom of its exercise in this manner is no business of ours. We can only interpret the amendatory acts and determine how far they reach. Up until the filing of this bill there has been no attempt by defendant to exercise its powers ; mere apprehension on part of plaintiffs is not sufficient to move a chancellor. We can add nothing by way of demonstration to the very clear opinion of the court below. On that opinion the decree is affirmed.